Title: To George Washington from John Pray, 17 September 1782
From: Pray, John
To: Washington, George


                  
                     Sir
                     Nyack Septr 17th 1782—11. oClock Evening
                  
                  I enclose your Excellency five York papers I have been able to get no other inteligence. Except The Enemies takeing in Water on board their Ships from all the pumps in the City as well as at the Watering place at the Narows.  that from the City they take only by night which they have done for several nights past.
                  about Six hundred Refugees a Giting Ready to go to Hallifax.  There is a Report in the City that the Enemy are a going to make an Excurtion into the Country Some. it is said into Connecticut.  I have the Honor to be with Every Sentiment of Respect your Excellencies most Obedient and Verry humble Servant
                  
                     Jno. Pray Capt.
                  
               